         Case 3:12-cr-04352-JLS Document 569 Filed 05/22/19 PageID.2418 Page 1 of 2


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                                 Case No.: 12CR4352-JLS
12                                            Plaintiff,
                                                               ORDER DENYING DEFENDANT’S
13   v.                                                        MOTION TO MODIFY STANDARD
                                                               CONDITION #1 OF SUPERVISED
14   ARA KESHISHYAN (1),                                       RELEASE

15                                          Defendant.         [ECF No. 564]
16
17            On April 25, 2019, Defendant Ara Keshishyan filed a motion to modify standard
18   condition #1 of his supervised release. Defendant requests that the condition be modified
19   for employment purposes to permit travel with notification, instead of permission, to
20   neighboring districts in California and the District of Arizona. The Government has filed
21   a response in opposition.1 Having considered these submissions, the Court will deny
22   Defendant’s motion.
23            Counsel for the Government indicates that he has spoken with Defendant’s
24   assigned probation officer and she reports that she regularly supervises individuals with
25   employment that requires frequent travel on short notice and that she is able to approve
26   such requests without incident. Defendant’s probation officer further indicates that she is
27
28   1
         The Government’s motion to extend the filing deadline for its response (ECF No. 567) is Granted.

                                                           1
                                                                                                12CR4352-JLS
      Case 3:12-cr-04352-JLS Document 569 Filed 05/22/19 PageID.2419 Page 2 of 2


1    not aware of any travel requests from Defendant that have been denied. Thus, the Court
2    agrees with the Government’s position that Defendant has not demonstrated a specific
3    need that cannot be met under the current conditions imposed. Accordingly, Defendant’s
4    Motion to Modify Standard Condition #1 of Supervised Release is HEREBY DENIED.
5          IT IS SO ORDERED.
6    Dated: May 22, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                 12CR4352-JLS
